10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 1 of 16

AUSTIN RICHARD DOVE, ESQ. (CSBN 180321)
555 W. 5" Street

Los Angeles, CA 90013

Telephone: (213) 487-8300

Facsimile: (213) 973-4736

Email: dovelawcorp@gmail.com

 

BRIAN H GETZ (CBSN: 85593)
LAW OFFICES OF BRIAN H GETZ
88 Kearny Street, Suite 1850

San Francisco, CA 94108

Telephone: (415) 912-5886
Facsimile: (415) 438-2655

Email: bhgetz@pacbell.net

Attorney for Defendant
JOB TORRES HERNANDEZ
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND DIVISION

UNITED STATES OF AMERICA, Case No.: 0971  4:17-CR-00462-JSW
LETTERS FROM THE COMMUNITY IN
SUPPORT OF DEFENDANT JOB TORRES
HERNANDEZ’S SENTENCING
MEMORANDUM

Plaintiff,
vs.

JOB TORRES HERNANDEZ,

DATE: June 25, 2019
TIME:-. 1:00 PM
CTRM: 5, 2"4 Floor

Defendant.

a a a a a a a ee

 

Defendant Job Torres Hernandez respectfully submits the following letters from the
community in support of his Sentencing Memorandum:

(1) Richard Quint;

(2) Rebeca Hernandez;

-|-

 

 

 

LETTERS FROM THE COMMUNITY IN SUPPORT OF DEFENDANT’S SENTENCING MEMORANDUM
CASE NO.: 0971 4:17-CR-00462-JSW

 
ao nN aD

\O

10
11
12
13
14
15
16
17
18
19
20
21
22

24
23
26
27
28

Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 2 of 16

(3) Moises Torres; and .
(4) Tina Seah.
DATED: June 18, 2019

-2-

Respectfully submitted,

/s/ Austin Richard Dove

 

AUSTIN RICHARD DOVE
Attorney for Defendant
JOB TORRES HERNANDEZ

/s/ Brian H Getz

BRIAN H GETZ

Attorney for Defendant

JOB TORRES HERNANDEZ

 

 

 

LETTERS FROM THE COMMUNITY IN SUPPORT OF DEFENDANT’S SENTENCING MEMORANDUM

CASE NO.: 0971 4:17-CR-00462-JSW

 
LETTER #1

Richard Quint
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 4 of 16

Mownante Veertey S. erg
Veirea Sars. Ustiser- QU
130( Cuny SH

Aken 0d, Gi, P/Z

ke U.S. Vv Jn Pet WtaHe

feu Hovoe, |
EVEL THE Wz Bar FEW EES, VY Ed Wyatt Tey Loe
fe ay TEWCIOG Soh TLE HEM NIIUIEL,

(| Mer vod HOMO KWIATELY S bne2 NKEl¢ He “s fe |
Ceé Ce Out. CostoH ts, #00 V0EVLO TOD SC MED mor -
Jaze toe. bys waspoes. Cid. hyspess. pore 7 FCF
<b 4 bys Elio ees LOT SLOT SAINTE Tipe COLEE-

Rpoocer Lom Hag Cueshe OG? ato dt
hen Ho $0 Ven C4 ben, (2 bisner5, | Hye WE?
bor OF bguce dos, teewe Me fr Lat. Enpeo yes (77
Kester, fou He Vero Lbs Bus

the, pe THE Titté | bene loc, | Gaicecr VEY He (ciree
Keenpl, He Covi 'T Ciuc. Cy 7 Cae Chea HU CNT7OR, KCMEE
He Gon "v Le#0 0 UNITE Le EWA EB. LAAN f Of Enigelsi-
Joven | Seren Mevierayog Ode. Qyojenes— JERS yj ee

| | S
lecaniren be Mawr tae WCE eo | os i
frioite As A kez crf, | JAcen en, (E i A; A of Faepree
foo HE Smo fe Uhoe OMT > en oe. WO THE F1hSi

Te fir Io bias, eon. Hos (Op Las less Kua (2 ba snes
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 5 of 16

ka CAUSE Hie HES RR UMWERST 00/09 LE HCO TOF, bus /OE5 Te)

Hoo Te EsTjup7ty Aise B- HEB 0OSHE YY MOCE. CyA-00GE CHAOS, /OQUHE

(miect poey /0EAE faci pen dpsey’ lent LOTS, fei DEECT Has |
(lo Ayegu

hie kiert7s, Mitince (EasoOUEL 1 Le BAK aon’ CHC, :
[lew <0, bce, VAMLES, Hi Yost Ley LZHITLS HE Lae, (Jo (OER
(Onns-Toe btos CE Mexico Cb. We US AE, ! |; aw
Te Mer AétH, Oe. Sct be -focortet Uae — WE B09? [3 (MOWETE
Htoig St THE, WE ys Te Vidz sTAnO Witt wn i her Go Oo —-
Te Huer Cee, (hd Jie Cowceniy, HE igs le Mae Ho fe / ans
Deopne 1 Ary Og 9 fe CA LE VHEES A- Jed (honect) ¢ CLTE Ee |
L022, tows, bur Dues Kivow 1 Tp Onteec?- THE ae -_
CHO BY PAS Eues: foe. Exit Aes Tear? THe S.v0Egt fy Be et
Jon Wen #Y G09 00° bese ~JOn Don's WWOOCE OO ir aed
se le Tae Mower Tray ans Hove Eaeny 0d
hon Asa | Hitoc Kenstnoen Fleas. Oe hide Sree H har Reve v
LOtar baosueus Ther-He hes Cyosca We Parity, tenes, Bor ese
apc Cinocorees Ter lOnacee Cat. tt. | HIDE Mewno Hyd Spy OF
hoe Qua. Heo Gouty PEs Aa How tHe epee, VE [OTeWO ED

Te bows Kea

TeHwKk ey LO fanncé bz, (CHaMIOG Ms: w herr
| 4od Te Mrrena Te Ep ren 6/04 Were, AG
done Av Cueszrencs Tay | Chr Poses, | fd tinepp [0 ©2°Ce

Ko < [Zolr

bebe
LETTER #2

Rebeca Hernandez
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 7 of 16

Honorable Jeffrey White
United States District Court
1301 Clay Street

Oakland, California 94612

Re.: US — Job Hernandez

Your Honor,

My name is Rebeca Hernandez, mom of Job Francisco Torres
Hernandez.

lam 69 years old.

| know that he has been charged with serious offenses.

| want to say that ever since he was a little boy, my son, Job Francisco
Torres has always been ready and willing to help others. | ask you from
the bottom of my heart that you have mercy on my son, who has a
family of his own, and his kids are very sad, and cry over their father’s
absence.

My dear son has given his life over to Jesus Christ, and |, his mom,
Rebeca Hernandez bless him and pray to God that He open the door
to him soon.

Throughout his life he has always helped others. And my son, Job
Francisco Torres Hernandez, wishes to reunite with his family and lead
his children in the right direction, and give them the love that is so
important for human beings.

| ask for your pity and for your mercy for my son.

Thank you,
Rebeca Hernandez

[T.N.: | Elizabeth McCarthy, Federal Court Certified Interpreter #93-493, certify that |
translated the letter above from Spanish into English to the best of my ability.]
HO MO RASBHLTE CHEB Reeupent ag , Fyegoits/19 Page 8 of 16 |
AUMITED STATES DisT RIT COvR),
[301 @/Ay STREET
OAKLAND CALIFORNIA PY EIA

Ke Us FoR HERNAN DEZ

YouR Honor,

M' NOMbre esRebe CAHeEYNA der
MAMA’ DE sob Fy,

VLIS@oO Tey es HeeVA Odes
7ENM GO EPA Nos

Vo Se Fue hn Sido AtveSado

: deAlguwos Delites
Gyn es

OT lervodeaiysobre Mi PVe Video hi ge Fob Paw list?
Tovyes HerwAndes
TV€& SieMPye A& es TadodisP LES TS HoAbude, ade
Verte desde PeguewuVvolePido Coa Todo Mi Cavazow
few gue Miser Corda Cow Mi HiTo Ya Goetiene Fe y
FAMLIAY SUS HiSes es Tap Ategey
IOYAN LA AUCECIADESU PADRE |
“' verde kise HA EWTREGADO Su Ui da Ha
Cyis To Tesvus Y Yo SUMAMA’ RE BECCA HE RWVAL DES
LoBEndigo, yle Pido HA PIOS que Pron Tole
HABRA LA PUERTA-

Vy Tris /es y
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 9 of 16
EN SUVIdGA SIEMPRE Halludado Hala
GENTE, ym Hite ob FyA Wel EoTer7es
He AwWANDES, DESEA INJECRARCE,
HA Su FAMILIA, VGA RH ASUS Hivos
PoRE L BveNw tA yy YDARLE-

: 2S TAN ly Das pen a
PARA EL SER HulADe AVE

LE P| Do PiEDAD ym Se weloryda
PARA Mi Hizo.

| CO (
CyatiAas REBECA HERMAN DES
LETTER #3

Moises Torres
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 11 of 16

Honorable Jeffrey White
United States District Court
1301 Clay Street

Oakland, California 94612

Re.: US — Job Hernandez

Your Honor,

My name is Moises Torres, and | am the brother of Job Francisco Torres,
lam 35 years old. | know that he has been charged with several
serious offenses.

| would like to say some things about him.

In spite of everything he has always been a hardworking man who
loves his family very much, and he has always looked out for his
parents, he’s been like a second father to me. | have been a witness
to him helping a lot of people. This is why | ask you for mercy toward
him, because he has children and a wife that he wants to care for
and protect. | ask you to have mercy on him please, for his family and
his parents, please.

| ask you for the gift of a second chance, for him and for his family.

| firmly trust that he will honor that second chance. He’s been asking
God for it and is reading the Bible. He is praying and fasting,
searching for God as he awaits his sentencing. | ask that you please
have pity on him, you are good, and you will understand that he has
changed for the better. You will see the change in his eyes.

| hope you can see that everything I've written about him is true. |,
who am his brother am telling you this, and | can see all his potential in
the future, as a father and as a citizen, in the future.

| ask you for this second chance so that he can prove himself to you
and to society.

Sincerely,

Moises Torres.

[T.N.: | Elizabeth McCarthy, Federal Court Certified Interpreter #93-493, certify that |
translated the letter above from Spanish into English to the best of my ability.]
Case 4: \ -cr- Sea JSW Doc ment. 180 Filed 06/18/19 Page 12 of 16
Wo YoCASLE=e bey Wry

UNiTED stStes O(sTCicr Cou Cr
\Zo, CrhRy ST leevT
OAKLAND caukoewss AACA

Ce- ws. “\os re CNAN De 2

You ¢€ Dono@ '

oes: Me LLB LO MOISES TVoRles Y Sey We€Maso

Vou je FP eonctsco TOs, Tesco 36 ANOS,

Usse @we = WeDo AWorcsdsd Oe ALeEUnOsS PCELrTos

etdVes
| exer Me ES TO EVA BOSlre— AveEtCn OW

SNPesne Oe WOO NeMmPrce WO DSO VES Tees onan

Vea eis Coe Que Qumtece Mucho O So FOmMiLmM

 
 

 

PizoUrF Ao Foe Mis cases, | KA sPpo COMO USA
Se Gaunoe PHOCE PREPMT, Yo tte SLoo Teste
De Que Ww AYu Dd0o DS AUCH AS PeCdSowes
FOF Lo Gann VERPVO—g Du MIVSC( CAMA MM POCA

El RHE Que eve hsos Yuwon S8SPOSa Are CKMmntr
¥ PROT E B&TC
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 13 of 16
Le Pio Nisscs WOCOLA PARA Sv PexVuoc
PEC Su Gamicta yp Apeer Fok Favon B=
LePiang Er. Cecphro CSeuNK FSSCUSAA
OTe eTUWISS BD PALO Er ¥Sufamicka,

Yo Ce © OR MEMRA TE Qre BK Cue SSA
OFoe TUNT ROA, HD ESBS Suscqgndo LH bros
Yesyo Leyenco SB Bira, esva oCancoy

DX PENA SSO | QusctnaSo BK Otos _MTEn Teas esPefa, Sw
SESTESAS( Se UGFfoo Foc Carpe Tere rn picras
Ose, STE ODO SS OveEeNnrc Y Clee Sess
ComPpenodecs Que as CAMEL ARG FAFA Bren,
Wkiersrtees Wore O Ses RAY KAA Sry =. OyosS
COM GIO SS Sse

 

ESEeKO QUE USTED Furpa Le toOSAs Uns @IAs
Sus Pet Que He SEeRitO Of Hr Son veQAao
Lo Cres YO Que SOY Su WEEMANS | YPWEss vet
TOoo Sv POTEN WAY QUE Tere SL A Cumer
Come SSOCe PE Fania Yy Auceossc S Cameo
Cae Eo. LePisco Ute ceeuUre> OS OKLTUUMA NA

Pac Ce Le PUSdA DeMmesnean P USTED Y ALA

Soke OOD

XTVTE
KROrses TORE
=z.
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 14 of 16

LETTER #4

Tina Seah
HOU case 4.17cie Ser Dgewmepitso Filed 06/18/19 Page 15 of 16
LENMATRD STA CE SS CUS U2RET COURT
(Sari et AY STREET

OPRELAKRTS, CAUFOR oA GUHbe Ile

PE. U-S. vs SOR HESNACD ED
YOUR, HOMOR
j

| PERUBE THAT OM BUPE 25, 22554 ye

SUec SeeOO IiSSUBbS THAT HE WAR eens eeP® &.

My wAmMeE IS “eS SGAH ANDO (HAVE Lead witty
JOR FOR Syeres ARO WE HAV D2 CHicaizersd
—DOGE THA. DEADP- CARO SEAH- TOZ CES - ACE tc ,
Lines MOL SEH TOR CER AA S, |) HAVE TWO
OTHER eHILO2e> FRO B® PBERNOOS CELA TOM GHD
RCO SH WASP Ie ROE '139.. + GIRSSA CAPRICE SEAH-
WASei: RUE WL Term HAS eee Ae Bree Fa THES
- tp VEQEY GED Rove MOOEL Fee Ate THE
Mies ee USS TaUaetT GOOW MOFRLS ALO ro
a uP UN AL ReEcee(ly HE HA BEERS

CHIL Deer -
aoe DETSEPLROSIBL ,
=e DALLY LIVES S@ THAT ( CAH
WEZY ACTIVE IN THEA Y
WRK FUE TIME.
\ WDese STRHED AHAT Ww CeURT THEZPS WCE
Ee THAT \u TD BE T
May EnoEscE THAT SROWED PM TR OSE NOT
TAN GOD OF F& PEZ SON - T Ven B&B Bier
Se cof KHIM, HE IS A VTRY CARAWG PRP. WITH
eve OF THE BIGGEST HEART | HAVE Tee MET. HE
ie KUWOKY S WOLLARD Lg TO HELP ROO TT tee GH THEY MURY
rie DOLE HI SRESS IN THe PASTE, We RSVWED RE
DUURass OF TUNES TO LENDS MOREY TO PREPLE TO
HELP Get THEY ow THEIOD FEET. WE HAVE RAISED
MovEY Toe © THEDS % HAS i Wi THES
FAM\IES. HE IS HEPTUL WITH My TRAM ILY Busine ss
Case 4:17-cr-00462-JSW Document 180 Filed 06/18/19 Page 16 of 16

“LOG Neves Hei doy PeMBL Sac Me .
qHeE HEYXYCET oF GODYO But He (S$ THe
LENGE SVE MET. NE
DER PB GCODd BOS
TO OO APROOT !

HE HRS
aes TT SU Sioerss MAr
—~Co BE KR 46OOOD ON
\COROW WON

WW
Wy Lot BD
AUST Wide 6

~~ =e NONE OF TIA’ \S Rem TACOS
\ Ben es meget TD SOT OD THAT TO YO
WOOTEN, ee woe TD MOR THAD WHAT
eee iS MOE 4E

BTERE SE “ TS] Teinres.
| ee a AT 2. OF
WAVE ESS TO HEPA wT

pA a viteSs TRA i
1 me he WP 4 Hore DEEDS cule.

a _ pe tes BOOE ME Lys BE TURHS Te
ove ve souepay O Ae COOP
Peorle _ 7 UDEILE Tie BOVE ;

SD ti te (uy

_ \ art j Woo wee x
COUN VY

=a wicezely.
